Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Philadelphia 15 July 1821
				
				We have arrived safely at this place without much trouble and the Horses stood it pretty well, but Mary is quite sick with one of her fevers, and I cannot tell how long we may be delayed—She is as usual quite unruly, and will do little or nothing that is recommended, so that I have ample scope for repentance at the charge I have undertaken, which is burthensome beyond all calculation, the responsibility being so great and her friends expecting so much—If you were here I should not care half so much as I now do. but if you knew the uneasy obstinacy of her character as well as I do, you would feel as much anxiety—I proposed to leave this on Tuesday. at present I cannot say how long we shall stay but I dislike my situation so much having no private room and the house being full of men you may rely on it that nothing but dire necessity will compel me to retard my journey—Every care shall be taken of her in my power as far as she herself will permit and I have no doubt she will be well in a few days if she will follow the advice of her friends Miss Shinn is an excellent Nurse and Doctress and if it is necessary I shall apply to Dr. Rush—at present she does not chuse to see him—Adieu—Not a word of news is stirring and I can only reassure you of the sincere esteem and affection of your Wife
				
					L. C. Adams
				
				
			